DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing was received on October 31, 2022.  The drawing is acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-37, 39, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo et al. (2009/0112309) in view of Schreck (6,454,799).  Jaramillo et al. disclose the invention substantially as claimed.  Jaramillo et al. disclose, at least in figures 3, 4, 8B, 8D, and 9B and para. [0035]-[0037], [0066]-[0070], and [0077]-[0080]; a prosthesis (10) for implantation within a native valve, the prosthesis comprising: a frame (12) defining a lumen; an inflow member comprising a tubular component (14b, as shown in fig. 8B),  comprised of a flexible sheet (according to para. [0077]-[0079], the tubular component being attached to the frame to extend from a first end of the frame, wherein an interior of the tubular component is configured to support a prosthetic valve (14a, as shown in fig. 8b) and is in fluid communication with the lumen of the frame; and a wire (44, as shown in fig. 9B) at least partially slidably disposed within the flexible sheet of the tubular component and operable (as part of frame 12) to transition the tubular component into a deployed configuration (as shown in fig. 3); wherein the flexible sheet of the tubular component has a channel (as shown in annotated fig. 4 below) formed in a wall thereof and the wire is at least partially slideably disposed within the channel; wherein the flexible sheet of the tubular component has opposing inner and outer layers (as shown in annotated fig. 4 below) that form the wall of an inflow member and between which the channel is defined; wherein a fold of the flexible sheet (as shown in annotated fig. 4 below) defines the channel, and the channel comprises an end portion that encircles an opening at an end of the tubular component; wherein the channel includes a longitudinal segment that extends from the circumferential segment to an opposing end of the tubular component; wherein the prosthesis further comprises a locking mechanism (46, as shown in fig. 9b) coupled to the wire and configured to lock a position of the wire within the channel when the tubular component is in the deployed configuration; wherein a first end of the wire is coupled to the locking mechanism and a second end of the wire is secured within the channel; wherein the frame includes a plurality of commissure posts (20) extending from the first end thereof, and wherein the flexible sheet of the tubular component is coupled to the commissure posts.
Jaramillo et al. also disclose a method of repairing or replacing a heart valve in a patient, the method comprising: positioning a prosthetic device (10) in a compressed configuration (when the prosthetic device is inserted into a catheter, according to para. [0066]) within a heart valve region (e.g., an aortic valve, according to para. [0066] of the patient; releasing the prosthetic device to at least partially expand such that a tubular component of the prosthetic device extends through an annulus of the heart valve (as shown in fig. 3 and described in para. [0067]-[0070], wherein the prosthetic device includes a self-expanding anchoring structure (12) that is configured to transition the tubular component into a deployed configuration, wherein the tubular component is formed by a flexible sheet (according to para. [0077]-[0079]; wherein the method further comprises releasing a self-expanding anchoring structure (46, according to para. [0080]) of the prosthetic device to self-expand within a subannular region (a vessel wall) of the heart valve, and wherein releasing the self-expanding anchoring structure includes retracting a delivery sheath (a catheter) from the self-expanding anchoring structure of the prosthetic device (I.e., inherent to “insertion via a catheter,” a catheter is retracted to allow expansion of the frame and release of the anchoring structure, according to para. [0066]-[0068] and [0080].).
.
    PNG
    media_image1.png
    493
    424
    media_image1.png
    Greyscale


However, Jaramillo et al. do not explicitly disclose a wire at least partially slidably disposed within the flexible sheet of the tubular component and operable to move relative to the frame to transition the tubular component into a deployed configuration; nor do Jaramillo et al. disclose a method including, inter alia, at least partially advancing a wire relative to the self-anchoring structure and within the flexible sheet to transition the tubular component into a deployed configuration; wherein the method further comprises locking a position of the wire when the tubular component is in the deployed configuration.  Schreck teaches, at least in figures 16A-16C and col. 12, lines 50-59; a wire (216) at least partially slidably disposed within a heart valve (100) comprising a tubular component (102) and a frame (104), wherein the wire is operable to move relative to the frame to transition the tubular component into a deployed configuration (as shown in fig. 16C), wherein a method includes at least partially advancing a wire (216) relative to a self-anchoring structure (104) and within the flexible sheet (102) to transition the tubular component into a deployed configuration; wherein the method further comprises locking a position of the wire when the tubular component is in the deployed configuration (I.e., the wire “remains in place,” according to col. 12, lines 55 and 56.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Schreck, to include, as claimed, a wire disposed in the prosthesis of Jaramillo et al. and applied in the method of Jaramillo et al.  Such modifications would allow the prosthetic valve or device to be safely and properly positioned in the heart.

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-46 and 51 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 40, none of the prior art of record, alone or in combination, discloses a system for repair or replacement of a valve, the system comprising, inter alia: a prosthetic valve comprising, an anchoring structure, a tubular component comprised of a flexible sheet, the tubular component being coupled to and extending from the anchoring structure, a prosthetic valve component disposed within an interior of the tubular component, and a catheter assembly; wherein a stiffening element is at least partially disposed within the flexible sheet of the tubular component and operable to transition the tubular component and the prosthetic valve component into a deployed configuration, and wherein the catheter assembly comprises an actuator operably coupled to the stiffening element.
With respect to claim 51, None of the prior art of record, alone or in combination, discloses a prosthesis comprising, inter alia: a frame defining a lumen; a tubular component comprised of a flexible sheet, the tubular component being attached to the frame to extend from a first end of the frame, wherein an interior of the tubular component is configured to support a prosthetic valve and is in fluid communication with the lumen of the frame; and a wire at least partially slidably disposed within the flexible sheet of the tubular component and operable to transition the tubular component into a deployed configuration, wherein the flexible sheet of the tubular component has a channel formed in a wall thereof and the wire is at least partially slideably disposed within the channel, and wherein the prosthesis includes a locking mechanism coupled to the wire and configured to lock a position of the wire within the channel when the tubular component is in the deployed configuration, the locking mechanism being a ratcheting mechanism that is configured to permit at least partial retraction of the wire from the channel of the tubular component to thereby transition the tubular component into a reduced-diameter configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments with respect to claims 31-37, 39, and 47-50 have been considered but are moot in view of new grounds of rejection.  The rejection of claims 33-35 under 35 U.S.C. 112(b) is hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771